Title: From George Washington to Alexander McDougall, 2 March 1782
From: Washington, George
To: McDougall, Alexander


                        
                            Sir
                            Philadelphia March 2d 1782
                        
                        I received yesterday your Letters of the 8th and 9th of February and have duly noticed the contents of them.
                        Altho the first order for holding the Court Martial for your trial directed the Court to assemble at West Point,
                            yet by an after order of the same day (which, I am informed was regularly transmitted from the Orderly
                            Officer) permission was given for it, to be holden at West Point, or some convenient place in its
                            vicinity—This was done solely for the greater convenience of all concerned and I hoped the Spirit of accomodating one
                            another would have prevailed so far as to have prevented any trouble on that account.
                        I have written to General Heath to cause copies of such returns and official papers to be furnished to you as
                            may be necessary in the course of the trial by this means the difficulty on that head will be obviated.
                        It would be a matter of great concern to me that a practice should prevail of publishing to the world the
                            opinions which are given in Councils of War, as I have always considered the transactions on such occasions to be under the
                            inviolable sanction of secrecy and honor; however if you judge a Copy of the minutes of the Council of War, which was held
                            on the 12th of September 1776 essential to your defence, I shall comply with your request; and have given directions to
                            Colonel Varick my recording Secretary for that purpose. I am Sir Your most Obt Ser.
                         
                        Go: Washington
                            P.S. I have received your Letter of the 24 of February.
                        

                    